Citation Nr: 1531628	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  11-11 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for hammertoes of the right foot, to include as secondary to service-connected plantar warts of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel

INTRODUCTION

The Veteran served on active duty from October 1972 to November 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska. The Veteran had a hearing before the Board in March 2012 and the transcript is of record.

The case was brought before the Board in June 2012, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims. The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.  

The Veteran filed a claim seeking compensation for a right hand disability under the provisions of 38 U.S.C.A. § 1151 in April 2015, which has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims he first noticed a right foot hammertoe deformity in the military, but it did not really become a problem until the 1990s.  He was not treated for hammertoes until 1995, nearly two decades after service.  He believes the right foot hammertoes are either directly attributable to service or secondary to his service-connected plantar warts of the right foot.

Service connection can be established as "secondary" to another service-connected disability if it is caused or aggravated by that service connected disability.  See 38 C.F.R. § 3.310 (2014).  

The claim was last adjudicated in a March 2013 Supplemental Statement of the Case (SSOC).  Since that time, the record obtained nearly 300 pages of VA outpatient treatment records from 2014 to June 2015.  Within these records, moreover, include ongoing podiatry consults for right foot pain, to include hammertoes.  An April 1, 2015 treatment note, moreover, indicates the Veteran also received foot treatment from a private entity called Alliance Foot and Ankle.  The private treatment was for right foot tendonitis and a hammer toe deficiency.  These private treatment records are not in the claims file.

In light of the voluminous VA outpatient treatment records and the outstanding private treatment records, a remand is necessary to ensure the record is complete and that the records are reviewed by the agency of original jurisdiction (AOJ).  The RO/AMC should also take this opportunity to obtain recent VA outpatient treatment records from June 2015 to the present.

The claim was last remanded by the Board because the VA examinations of record were inadequate in that they either considered incorrect/incomplete facts or the opinions did not address both theories of entitlement (direct and secondary). 

In September 2010, for example, the examiner noted the Veteran experienced hammertoes since service, but did not reconcile this with the fact that a July 1993 VA examination were the Veteran denied any illness, injuries, or surgeries in service.  In June 2003 during a VA podiatry consult, additionally, the Veteran specifically indicated he had hammertoes on his right foot since 1995.  None of these examiners, moreover, addressed whether the Veteran's hammertoes were caused or aggravated by his service-connected right foot plantar warts.

The Veteran explained the inconsistency in a July 2012 statement indicating that he noticed the hammer toe shape on his right foot before he left military service, but it never was a problem before 1995.  Thus, he did not seek treatment nor did he complain of this right foot problem before 1995. 

The Veteran was afforded a new VA examination in October 2012 where the examiner diagnosed the Veteran with right foot hammertoes, but found it unlikely due to service because his service treatment records were silent as to this condition, there was only one entry noting plantar warts in 1974, and the Veteran himself denies any problems until the 1990s.  The examiner also noted the Veteran's denial of foot problems on the July 1993 VA examination.  In a February 2013 addendum opinion, additionally, the VA examiner found it unlikely that the service-connected plantar warts led to hammertoes of the right foot since the Veteran did not complain of right foot pain during service nor were callouses noted or seen on the foot.  

The Board finds the October 2012 VA examination and February 2013 addendum opinion non-responsive to the Board's remand request and, therefore, inadequate.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance).

The examiner did not address all of the Veteran's contentions, to include noting a hammertoe deformity during service although not experiencing problems due to the deformity until the 1990s.  With regard to the secondary service-connection opinion, the examiner also did not address whether the Veteran's right foot plantar warts aggravate his right foot hammertoes.  Cf. 38 C.F.R. § 3.310(a).  

In light of the inadequacies and possible missing records, a new VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include any VA or non-VA facilities at which he received treatment for his right foot since 2014, to include the Alliance Foot and Ankle.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO and any VA facilities identified must provide a negative response if no records are available.  If private records are identified but not obtained, the RO must notify the Veteran of (1) the identity of the evidence, (2) the steps taken to obtain the evidence,  (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2. After the above records are obtained, to the extent available, schedule the Veteran for a new VA orthopedic examination to determine the current nature and likely etiology of any right foot condition found, to include hammertoes. The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

The examiner's attention is specifically directed to service treatment records indicating complaints and treatment for right foot plantar warts in 1974, the Veteran's statements that he noticed a hammertoe deformity while on active duty although it did not cause problems until 1995, post-service treatment records, the July 1993 VA examination where the Veteran denied any problems, and other VA and private medical opinions of record.  The examiner should conduct a thorough examination and provide a diagnosis for any right foot condition. Based on examination findings and a review of the record, the examiner must answer the following questions:	

(a) Is it at least as likely as not (50 percent probability or more) that any found right foot  diagnosis had its onset in service in light of in-service treatment of plantar warts, duties, and the Veteran's contention that he noticed a hammertoe shape to his toes prior to separation from service?

(b) Or, in the alternative, is it at least as likely as not (50 percent probability or more) that the Veteran's right foot diagnosis (or diagnoses) was (were) caused or aggravated by any service-connected disability, to include his service-connected right foot plantar warts? 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3. The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for an examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

